Registration No. 333-138266 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST EFFECTIVE AMENDMENT NO.5 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Chembio Diagnostics, Inc. (Exact name of registrant as specifiedin its charter) Nevada 6282 88-0425691 (State or Jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 3661 Horseblock Road Medford, New York 11763 (631) 924-1135 (Address, including zip code,and telephone number, including area code,of registrant'sprincipal executive offices) LawrenceA. Siebert 3661 Horseblock Road Medford, New York 11763 (631) 924-1135 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy of all communications to: Alan Talesnick, Esq. James J. Muchmore, Esq. Patton Boggs LLP 1801 California Street, Suite 4900 Denver, Colorado 80202 (303) 830-1776 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer[ ]
